DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 
The amendment filed on 10/11/2022 has been entered and fully considered.
Claims 1-13 and 31-47 are pending of which claims 1,31, 38, and 45 are independent of which claim 1 is amended and claims 31, 38, and 45 are new.
The IDS(s) submitted on 10/11/2022 is being considered.
		            Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Response to Arguments
Applicant's arguments filed on 10/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited portions of the primary reference, Nakamura, fails to anticipate the added new limitations in independent claims 1, 31, 38, and 45 as argued on page 11 of the Remarks.
Examiner’s Response:  The examiner agrees with Applicant that the cited portions of Nakamura fail to disclose the amended limitations.  
	However Fig. 9 shows a first hop PUSCH transport block (TB) with four symbols and a second hop PUSCH transport block (TB) with 6 symbols and first hop PUSCH TB can have the first TB size with four symbols and second hop PUSCH TB can have the second TB size with six symbols as further detailed in paragraphs 102-103.  In paragraphs  104 and 14 it is disclosed that the parameters consisting of MCS, Symbols/time, frequency where in the MCS and number of symbols are used to calculate the number of information bits as the transport block size.  Hence even though we have two different TB sizes the smaller one is selected for transmitting the repetition as required in the claim.
	Therefore, based on Fig. 9 showing two different TB sizes in the first hop and second hop and the determination of the  size is based on the time/symbol parameter and is different because first hop PUSCH TB has four symbols and therefore a smaller TB size than second hop  PUSCH TB that has six symbols and larger TB size and is detailed in paragraphs 14 and 102-103.  In paragraphs 103 and 104 it is disclosed the smaller TB size is selected to be used for the first and second PUSCH TB repetition as the same TB size and data is sent using the same TB size (i.e. the smaller first TB size based on 4 symbols) .   
	In conclusion, it is the examiner’s determination that Nakumara still anticipates the independent claims and the newly amended limitations reciting “… discloses “determining a first set of parameters associated with a first transport block (TB)
repetition of a TB and a second set of parameters associated with a second TB repetition of the TB, ... wherein a first TB size based on the first set of parameters is different than a second TB size based on the second set of parameters; determining a same TB size for the first TB repetition and the second TB repetition; and 
communicating using the same TB size for the first TB repetition and the second TB repetition.”. Accordingly an anticipatory rejection of all the independent claims is provided below.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 2, 3, , 4, 6, 7, 8,  9, 10, 11,12,  13, and 31-47  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakumara et al (US 2021/0274527 A1).



Regarding claim 1, Nakumara discloses a method of wireless communication performed by a wireless communication device (Fig. 1 terminal 20 further shown in greater detail in Fig. 3 - see paragraphs 0018 and 0082), comprising: determining a first set of parameters (i.e. frequency and time and resource block and MCS  redundancy version of a first hope for PUUSCH where the PUSCH is itself a transport block  - see Figs. 5-9 see paragraphs 40, 53, 62, and 91-92) associated with a first transport block (TB) repetition of a TB (i.e. PUSCH Hop 1 is the first TB in the first slot in Fig. 5)  and a second set of parameters( i.e. frequency and time and resource block and MCS  redundancy version of a first hope for PUSCH where the PUSCH is itself a transport block  - see Figs. 5-9 see paragraphs 40, 53, 62, and 91-92) associated with a second TB repetition of the TB (i.e. PUSCH Hop 2 is the second TB repetition in the first slot in Fig. 5), wherein the first set of parameters and the second set of parameters are of a same type (the first set of parameters and the second  set of parameters are of the same type and the type being  frequency/time/ RV at the minimum and have different values in the same slot with respect to first and second hop), wherein the first set of parameters are different from the second set of parameters (i.e. with respect to figure 5 the value of frequency/time/RV are different between the first hop/repetition and the second hop/repetition. With respect to Fig. 9 in particular the first hop/repetition has a specific parameter of 4 symbols and the second hop/ repetition has the same specific parameter of 6 symbols/ time) and wherein a first TB size (i.e. Fig. 9’s first hop PUSCH TB is a first TB with 4 symbols where symbol/time is a parameter used to determine the TB size per paragraphs 14 and 103. See also 102 and 104)  based on the first set of parameters (i.e. symbols/time 4 and frequency first hop and MCS) is different than a second TB size(i.e. Fig. 9’s  second hop PUSCH TB is a second TB with 6 symbols where symbol/time is a parameter used to determine the TB size per paragraphs 14 and 103. See also 102 and 104)   based on the second set of parameters ( i.e. symbols/time 6 and frequency second hop and MCS);
	determining a same TB size (i.e. the smaller TB size, i.e. first hop PUSCH TB size, is selected as the same TB size - per paragraphs 103-104) for the first TB repetition (i.e. first hop repetition in Fig. 5 and Fig. 9) and the second TB repetition(i.e. second  hop repetition in Fig. 5 and Fig. 9). (In paragraphs 103-104 and 14 based on the number of symbols and MCS at the minimum, TB size is determined, wherein the first TB size for first hop PUSCH TB in Fig. 9 has four symbols and results in a smaller TB size than the second TB size for second hop PUSCH TB that has six symbols and the smaller TB size, i.e. the first hop PUSCH TB size, is selected as the same TB size for both first hop and second repetitions. See also paragraph 98 with respect to Fig. 5 when repetition is enabled the same transport block which will have equal size for each repetition will be repeated in the slot for each hop or if there is no frequency hopping then the same TB size is repeated per slot  - See Paragraph 98 stating “…in a case that the terminal apparatus is configured with the value configured as the higher layer parameter (repK) related to the number of repetitions and a value greater than one, the terminal apparatus repeatedly transmits the transport block a certain number of times, the certain number being repK in consecutive slots to which the same (OFDM) symbol mapping is applied. On the other hand, in a case that the intra-slot hopping is specified, in a state in which the mode 2 is configured as the frequency hopping, and that the higher layer parameter related to the intra-slot repetition is enabled, the controller performs control such that the repeated transmission is applied a certain number of times, the certain number being repK, not on a per slot basis but on a hopping unit basis….”
See also abstract and paragraphs 11 and 12 partially stating “…at least one demodulation reference signal is mapped to the first section and the second section, two PUSCHs generated from a same transport block are generated, and the two generated PUSCHs are mapped to the first section and the second section.”) and
	communicating using the same TB size (i.e. for Fig. 9 per paragraph 103-104 first hop PUSCH TB size is the same TB size used for PUSCH transmission, For Fig. 5 either first hop or second hop TB size can be the same TB size as they are equal per paragraph 98 )  for the first TB repetition (i.e. first hop in either Fig. 9 or 5) and the second TB repetition (i.e. second hop in either Fig. 9 or 5)

Regarding claim 31, Nakumara discloses a  wireless communication device (Fig. 1 terminal 20 further shown in greater detail in Fig. 3 - see paragraphs 0018 and 0082), for wireless communication comprising: memory (see paragraphs 111 and 113); and one or more processors (i.e. Fig. 3 units 202 and 204 - paragraph 0083) coupled to the memory (i.e. paragraph 114), configured to:
	determine a first set of parameters (i.e. frequency and time and resource block and MCS  redundancy version of a first hope for PUUSCH where the PUSCH is itself a transport block  - see Figs. 5-9 see paragraphs 40, 53, 62, and 91-92) associated with a first transport block (TB) repetition of a TB (i.e. PUSCH Hop 1 is the first TB in the first slot in Fig. 5)  and a second set of parameters( i.e. frequency and time and resource block and MCS  redundancy version of a first hope for PUUSCH where the PUSCH is itself a transport block  - see Figs. 5-9 see paragraphs 40, 53, 62, and 91-92) associated with a second TB repetition of the TB (i.e. PUSCH Hop 2 is the second TB repetition in the first slot in Fig. 5), wherein the first set of parameters and the second set of parameters are of a same type (the first set of parameters and the second  set of parameters are of the same type and the type being  frequency/time/ RV at the minimum and have different values in the same slot with respect to first and second hop)  wherein the first set of parameters are different from the second set of parameters (i.e. with respect to figure 5 the value of frequency/time/RV are different between the first hop/repetition and the second hop/repetition. With respect to Fig. 9 in particular the first hop/repetition has a specific parameter of 4 symbols and the second hop/ repetition has the same specific parameter of 6 symbols/ time), and wherein a first TB size (i.e. Fig. 9’s first hop PUSCH TB is a first TB with 4 symbols where symbol/time is a parameter used to determine the TB size per paragraphs 14 and 103. See also 102 and 104)  based on the first set of parameters (i.e. symbols/time 4 and frequency first hop and MCS) is different than a second TB size(i.e. Fig. 9’s  second hop PUSCH TB is a second TB with 6 symbols where symbol/time is a parameter used to determine the TB size per paragraphs 14 and 103. See also 102 and 104)   based on the second set of parameters( i.e. symbols/time 6 and frequency second hop and MCS); 
	determine a same TB size (i.e. the smaller TB size, i.e. first hop PUSCH TB size, is selected as the same TB size - per paragraphs 103-104) for the first TB repetition (i.e. first hop repetition in Fig. 5 and Fig. 9) and the second TB repetition(i.e. second  hop repetition in Fig. 5 and Fig. 9). (In paragraphs 103-104 and 14 based on the number of symbols and MCS at the minimum, TB size is determined, wherein the first TB size for first hop PUSCH TB in Fig. 9 has four symbols and results in a smaller TB size than the second TB size for second hop PUSCH TB that has six symbols and the smaller TB size, i.e. the first hop PUSCH TB size, is selected as the same TB size for both first hop and second repetitions. See also paragraph 98 with respect to Fig. 5 when repetition is enabled the same transport block which will have equal size for each repetition will be repeated in the slot for each hop or if there is no frequency hopping then the same TB size is repeated per slot  - See Paragraph 98 stating “…in a case that the terminal apparatus is configured with the value configured as the higher layer parameter (repK) related to the number of repetitions and a value greater than one, the terminal apparatus repeatedly transmits the transport block a certain number of times, the certain number being repK in consecutive slots to which the same (OFDM) symbol mapping is applied. On the other hand, in a case that the intra-slot hopping is specified, in a state in which the mode 2 is configured as the frequency hopping, and that the higher layer parameter related to the intra-slot repetition is enabled, the controller performs control such that the repeated transmission is applied a certain number of times, the certain number being repK, not on a per slot basis but on a hopping unit basis….”
See also abstract and paragraphs 11 and 12 partially stating “…at least one demodulation reference signal is mapped to the first section and the second section, two PUSCHs generated from a same transport block are generated, and the two generated PUSCHs are mapped to the first section and the second section.”) and
	communicate using the same TB size (i.e. for Fig. 9 per paragraph 103-104 first hop PUSCH TB size is the same TB size used for PUSCH transmission, For Fig. 5 either first hop or second hop TB size can be the same TB size as they are equal per paragraph 98 )  for the first TB repetition (i.e. first hop in either Fig. 9 or 5) and the second TB repetition (i.e. second hop in either Fig. 9 or 5)


Regarding claim 38, Nakumara discloses a non-transitory computer-readable medium storing a set of instructions for wireless communication (i.e. Figs. 1, 2, and 3), the set of instructions (See paragraphs 111-114) comprising: one or more instructions that, when executed by one or more processors (i.e. Fig. 3 units 202 and 204 - paragraph 0083) of a  wireless communication device (Fig. 1 terminal 20 further shown in greater detail in Fig. 3 - see paragraphs 0018 and 0082), cause the wireless communication device to:
	determine a first set of parameters (i.e. frequency and time and resource block and MCS  redundancy version of a first hope for PUUSCH where the PUSCH is itself a transport block  - see Figs. 5-9 see paragraphs 40, 53, 62, and 91-92) associated with a first transport block (TB) repetition of a TB (i.e. PUSCH Hop 1 is the first TB in the first slot in Fig. 5)  and a second set of parameters( i.e. frequency and time and resource block and MCS  redundancy version of a first hope for PUUSCH where the PUSCH is itself a transport block  - see Figs. 5-9 see paragraphs 40, 53, 62, and 91-92) associated with a second TB repetition of the TB (i.e. PUSCH Hop 2 is the second TB repetition in the first slot in Fig. 5), wherein the first set of parameters and the second set of parameters are of a same type (the first set of parameters and the second  set of parameters are of the same type and the type being  frequency/time/ RV at the minimum and have different values in the same slot with respect to first and second hop), wherein the first set of parameters are different from the second set of parameters (i.e. with respect to figure 5 the value of frequency/time/RV are different between the first hop/repetition and the second hop/repetition. With respect to Fig. 9 in particular the first hop/repetition has a specific parameter of 4 symbols and the second hop/ repetition has the same specific parameter of 6 symbols/ time) and wherein a first TB size (i.e. Fig. 9’s first hop PUSCH TB is a first TB with 4 symbols where symbol/time is a parameter used to determine the TB size per paragraphs 14 and 103. See also 102 and 104)  based on the first set of parameters (i.e. symbols/time 4 and frequency first hop and MCS) is different than a second TB size(i.e. Fig. 9’s  second hop PUSCH TB is a second TB with 6 symbols where symbol/time is a parameter used to determine the TB size per paragraphs 14 and 103. See also 102 and 104)   based on the second set of parameters ( i.e. symbols/time 6 and frequency second hop and MCS); 
	determine a same TB size (i.e. the smaller TB size, i.e. first hop PUSCH TB size, is selected as the same TB size - per paragraphs 103-104) for the first TB repetition (i.e. first hop repetition in Fig. 5 and Fig. 9) and the second TB repetition(i.e. second  hop repetition in Fig. 5 and Fig. 9). (In paragraphs 103-104 and 14 based on the number of symbols and MCS at the minimum, TB size is determined, wherein the first TB size for first hop PUSCH TB in Fig. 9 has four symbols and results in a smaller TB size than the second TB size for second hop PUSCH TB that has six symbols and the smaller TB size, i.e. the first hop PUSCH TB size, is selected as the same TB size for both first hop and second repetitions. See also paragraph 98 with respect to Fig. 5 when repetition is enabled the same transport block which will have equal size for each repetition will be repeated in the slot for each hop or if there is no frequency hopping then the same TB size is repeated per slot  - See Paragraph 98 stating “…in a case that the terminal apparatus is configured with the value configured as the higher layer parameter (repK) related to the number of repetitions and a value greater than one, the terminal apparatus repeatedly transmits the transport block a certain number of times, the certain number being repK in consecutive slots to which the same (OFDM) symbol mapping is applied. On the other hand, in a case that the intra-slot hopping is specified, in a state in which the mode 2 is configured as the frequency hopping, and that the higher layer parameter related to the intra-slot repetition is enabled, the controller performs control such that the repeated transmission is applied a certain number of times, the certain number being repK, not on a per slot basis but on a hopping unit basis….”
See also abstract and paragraphs 11 and 12 partially stating “…at least one demodulation reference signal is mapped to the first section and the second section, two PUSCHs generated from a same transport block are generated, and the two generated PUSCHs are mapped to the first section and the second section.”) and 
	communicate using the same TB size (i.e. for Fig. 9 per paragraph 103-104 first hop PUSCH TB size is the same TB size used for PUSCH transmission, For Fig. 5 either first hop or second hop TB size can be the same TB size as they are equal per paragraph 98 )  for the first TB repetition (i.e. first hop in either Fig. 9 or 5) and the second TB repetition (i.e. second hop in either Fig. 9 or 5)
Regarding claim 45, Nakumara discloses an apparatus (Fig. 1 terminal 20 further shown in greater detail in Fig. 3 - see paragraphs 0018 and 0082) for wireless communication, comprising:
	means for (Fig. 3 controller 204) determining a first set of parameters (i.e. frequency and time and resource block and MCS  redundancy version of a first hope for PUUSCH where the PUSCH is itself a transport block  - see Figs. 5-9 see paragraphs 40, 53, 62, and 91-92) associated with a first transport block (TB) repetition of a TB (i.e. PUSCH Hop 1 is the first TB in the first slot in Fig. 5)  and a second set of parameters( i.e. frequency and time and resource block and MCS  redundancy version of a first hope for PUUSCH where the PUSCH is itself a transport block  - see Figs. 5-9 see paragraphs 40, 53, 62, and 91-92) associated with a second TB repetition of the TB (i.e. PUSCH Hop 2 is the second TB repetition in the first slot in Fig. 5), wherein the first set of parameters and the second set of parameters are of a same type (the first set of parameters and the second  set of parameters are of the same type and the type being  frequency/time/ RV at the minimum and have different values in the same slot with respect to first and second hop), wherein the first set of parameters are different from the second set of parameters (i.e. with respect to figure 5 the value of frequency/time/RV are different between the first hop/repetition and the second hop/repetition) and wherein a first TB size (i.e. Fig. 9’s first hop PUSCH TB is a first TB with 4 symbols where symbol/time is a parameter used to determine the TB size per paragraphs 14 and 103. See also 102 and 104)  based on the first set of parameters (i.e. symbols/time 4 and frequency first hop and MCS) is different than a second TB size(i.e. Fig. 9’s  second hop PUSCH TB is a second TB with 6 symbols where symbol/time is a parameter used to determine the TB size per paragraphs 14 and 103. See also 102 and 104)   based on the second set of parameters ( i.e. symbols/time 6 and frequency second hop and MCS); 
	means for determining  (Fig. 3 controller 204 and higher layer processing unit 202) a same TB size (i.e. the smaller TB size, i.e. first hop PUSCH TB size, is selected as the same TB size - per paragraphs 103-104) for the first TB repetition (i.e. first hop repetition in Fig. 5 and Fig. 9) and the second TB repetition(i.e. second  hop repetition in Fig. 5 and Fig. 9). (In paragraphs 103-104 and 14 based on the number of symbols and MCS at the minimum, TB size is determined, wherein the first TB size for first hop PUSCH TB in Fig. 9 has four symbols and results in a smaller TB size than the second TB size for second hop PUSCH TB that has six symbols and the smaller TB size, i.e. the first hop PUSCH TB size, is selected as the same TB size for both first hop and second repetitions. See also paragraph 98 with respect to Fig. 5 when repetition is enabled the same transport block which will have equal size for each repetition will be repeated in the slot for each hop or if there is no frequency hopping then the same TB size is repeated per slot  - See Paragraph 98 stating “…in a case that the terminal apparatus is configured with the value configured as the higher layer parameter (repK) related to the number of repetitions and a value greater than one, the terminal apparatus repeatedly transmits the transport block a certain number of times, the certain number being repK in consecutive slots to which the same (OFDM) symbol mapping is applied. On the other hand, in a case that the intra-slot hopping is specified, in a state in which the mode 2 is configured as the frequency hopping, and that the higher layer parameter related to the intra-slot repetition is enabled, the controller performs control such that the repeated transmission is applied a certain number of times, the certain number being repK, not on a per slot basis but on a hopping unit basis….”
See also abstract and paragraphs 11 and 12 partially stating “…at least one demodulation reference signal is mapped to the first section and the second section, two PUSCHs generated from a same transport block are generated, and the two generated PUSCHs are mapped to the first section and the second section.”) and
	means for communicating using the same TB size (i.e. for Fig. 9 per paragraph 103-104 first hop PUSCH TB size is the same TB size used for PUSCH transmission, For Fig. 5 either first hop or second hop TB size can be the same TB size as they are equal per paragraph 98 )  for the first TB repetition (i.e. first hop in either Fig. 9 or 5) and the second TB repetition (i.e. second hop in either Fig. 9 or 5)
	Regarding claims 2, 32, and 39, Nakumara discloses  wherein the first TB repetition and the second TB repetition are scheduled in different transmission time intervals. (See Fig. 5 first TB is in first hop in slot 1 is different from 2nd TB second hop in slot 1 scheduled in different transmission time intervals as shown in Fig. 5 and discussed in paragraph 98 - see also paragraphs 11-12)


	Regarding claims 3, 33, and 40 , Nakumara discloses wherein the different transmission time intervals are different slots, different mini-slots, or different sets of symbols.(See Fig. 5 shows intra slot repetition where the slot is divided in mini slots or symbols and in paragraph 98 it is indicated the repletion occurring in every time slot making the transmission time interval per different slot )


	Regarding claims 4, 34, and 41 , Nakumara discloses wherein the first TB repetition and the second TB repetition are scheduled in different resource blocks.(i.e. see Fig. 5 the resource blocks are frequency and time and are different for each repetition - see paragraphs 53 and 98)

	Regarding claim 6, Nakumara discloses wherein downlink control information indicates whether to use the first set of parameters, the second set of parameters, or both the first set of parameters and the second set of parameters to determine the TB size. (See paragraph 0053 DCI indicates the first parameter/MCS, the second parameter/time-frequency resources, RV, Code Rate and is used to determine transport block size in paragraph 0104 )
	Regarding claims 7, 35, 42, and 46 Nakumara discloses, wherein only the first set of parameters, and not the second set of parameters, is used to determine the same TB size. (i.e. the first set of parameters being associated with the first hop, is used to determine the TB size and that TB size is applied to the second hop wherein the second parameters are selected to regenerated the determined TB size in the first hop per paragraph 0104.  The first set of parameters associated with first hop are MCS and smaller number of OFDM symbols (i.e. time parameter) is used to determine the first TB size to be repeated in the first and second hop.  The second hop OFDM symbols are more and to get the same TB size a different MCS/code rate - hence once the TB size is set by the first set of parameters then the same TB size is used and not recalculated with a second set of parameters to get a different TB size. See Paragraphs 14 and 0103 too )

	Regarding claim 8, Nakumara discloses the method of claim 1, wherein the TB size is determined based at least in part on a function of a first TB size determined using the first set of parameters and a second TB size determined using the second set of parameters. (See Paragraph 0104 Nakumara explains a first set of parameters associated with the first hop repetition being MCS and smaller number OFDM symbols is used to determine the first TB size and in the second hop a different MCS/coding rate and a larger number OFDM Symbols is used to generate a second TB with the first TB size and the repeated first TB size determined using the different MCS/coding rate and the larger number OFDM Symbols maps to a second TB size. See Paragraphs 14 and 0103 too)
	

	Regarding claim 9, Nakumara discloses the method of claim 8, wherein the function includes:
a minimum TB size of the first TB size and the second TB size (i.e. see paragraph 0103 and 0104 where the TB size is selected of the minimum of the first and second repetition and the first hop having parameters of smaller number OFDM symbols results in a smaller /minimum TB size to be repeated in each slot - see paragraph 14 too)
a maximum TB size of the first TB size and the second TB size, or
an average TB size of the first TB size and the second TB size.

	Regarding claim 10, Nakamura discloses the method of claim 1, wherein the TB size is determined based at least in part on at least one of:
a single set of parameters (MCS and Time-Frequency resources of the first repletion of the first hop - where time resource block is in OFDM symbols  ) , of the first set of parameters (the first set of parameters can additionally contain RV and code rate ) or the second set of parameters, corresponding to a single TB repetition, of the first TB repetition or the second TB repetition, associated with a pre-configured, pre-specified, or default spatial parameter, (i.e. the first set of parameters being the MCS and the time-frequency resource of the TB in the first repletion of the first hop where time is expressed in number of OFDM symbols and is pre-configured/pre-specified and once the first TB is determined the same TB is used for all repetitions and means only the first set of parameters of the first repletion determines  the TB size - see paragraphs 103-104 and also 53 and 98)
 a joint determination of the TB size that is a function of both the first set of parameters and the second set of parameters, or
a rule that is commonly applied by a user equipment and a base station that transmit or receive the first TB repetition and the second TB repetition.
	Regarding claim 11, Nakamura discloses  the method of claim 1, wherein the wireless communication device is one of a user equipment, a base station, or a transmit receive point. (See Fig. 1 UE 20 and BS 10 and the BS detailed in Fig. 2 and the UE detailed in Fig. 3 )
	Regarding claim 12, 36, 43, and 47 Nakamura discloses, wherein the first set of parameters (i.e. parameters associated with first hop in Fig. 9 and includes Frequency, MCS, time in OFDM symbols - paragraph 0104) and the second set of parameters (i.e. parameters associated with second hop in Fig. 9 and includes Frequency, MCS, time in OFDM symbols - paragraph 0104)  include:
different respective first and second numbers of resource elements, (i.e. See paragraph 0104 with respect to Fig. 9  for first hop the time OFDM symbols are 4and for second hop the time OFDM symbols are 6 )
	Regarding claim 13,Nakumara discloses the method of claim 1, wherein the first set of parameters and the second set of parameters are indicated in at least one of:
a radio resource control message, (see Paragraphs 91 and 92 RRC message used to send the parameters)
downlink control information (see Paragraphs 91 and 92 RRC message combined with DCI used to send the parameters)
, or a combination thereof.
	Regarding claim 37 and 44, Nakamura discloses wherein the wireless communication device is a user equipment. (See Fig. 1 UE 20 and the UE detailed in Fig. 3 )

	



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Vilaipornsawai et al (US 20200106559 A1)
Regarding claim 5, Nakamura fails to clearly disclose wherein the first TB repetition and the second TB repetition are scheduled in different spatial layers.(Nakamura discloses sending repetitions in different frequency group and different time intervals indirectly teaching different spatial layers - See Figs. 5 and 9),
Vilaipornsawai in the same endeavor of transmitting transport block repetitions, discloses wherein the first TB repetition and the second TB repetition are scheduled in different spatial layers (See paragraphs 78 and 160 where paragraph 78 literally declares each repetition is transmitted in different spatial layer/domain and if there are k repetitions there will be k spatial domains used  )
	In view of the above, having the method of Nakamura’s transmitting transport block repetitions and then given the well- established teaching of Vilaipornsawai’s method of scheduling Transport Blocks (TBs) in different spatial layer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Nakamura’s transmitting transport block repetitions as taught by Vilaipornsawai’s method of scheduling, since Vilaipornsawai states in paragraph 8 hat the modification results in providing flexibility in performing repetitions in multiple diversity domains.
Conclusion
The following prior art(s) can teach all or some parts of the independent claims:
 	Cao et al (US 20190342910 A1) - see all Figures and entire document
	Luo et al (US 20210194656 A1) - entire document
	Gao et al (US 20210314094 A1) - See at least paragraphs 96 and 116
	Frenne et al (US 20210226748 A1) - See at least Figs. 4 and 5

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474